El Juez Presidente Sr. HerNÁNDez,
emitió la opinión del tribunal.
Dueño Pedro Nadal Sureda, por derecho de cesión, de un crédito de $5,500 constituido originariamente en escritura pública de 19 de abril de 1902 por Calixta Ruíz y Pérez, como madre con patria potestad sobre su entonces menor hijo Aurelio Quiñones Ruíz, a favor de Manuel León Parra con hipoteca sobre una finca rústica de 141 cuerdas, radi-cada en el barrio del Anón, término municipal de Ponce, presentó demanda ante la Corte de Distrito de Ponce en eje-cución de- dicha hipoteca contra el deudor, y seguido el pleito por todos sus trámites se verificó la subasta de la expresada finca sin concurrencia de postor alguno, adjudicándose al acreedor hipotecario Pedro Nadal Sureda en pago de la suma adeudada por escritura pública de 12 de mayo de 1906, que fué inscrita en el registro de la propiedad.
La finca tenía entonces un valor inferior a $5,500 y en la actualidad su valor es inferior a $3,000.
De la finca adjudicada a Pedro Nadal Sureda vinieron a ser dueños en virtud de sucesivos traspasos, José Bestard Cabellas, Carlos López de Tord y Carlos -M. Boermañ, en la-proporción de una mitad para el primero y la otra mitad por partes iguales para los dos últimos, a virtud de escri-tura pública de 18 de septiembre de 1914 otorgada a favor de aquéllos" por el anterior dueño Tomás Sbert y Mezquiada.
Habiendo fallecido el condueño Carlos M. Boernian suce-*495diéronle como sus únicos y universales herederos testamen-tarios los codemandantes Mrs. Charles M. Boerman y Mrs. Esther Bessie Boerman, viuda y madre respectivamente del finado, siendo ellas en unión de José Bestard Cañellas y Carlos López de Tord los demandantes en este pleito.
Dueño por cesión Pedro Juan Serrallés de un segundo crédito hipotecario de $8,000 constituido sobre la misma finca por Calixta Ruíz Pérez, en representación de su hijo Aurelio Quiñones Ruíz, por escritura pública del mes de abril de 1902, también inscrita en el registro de la propiedad, esta-bleció aquél en marzo' de 1916 para su cobro el procedimiento sumario establecido por la Ley Plipotecaria, habiéndose ad-judicado la finca en pago a Pedro Juan Serrallés, deman-dado en el presente caso.
En dicho procedimiento sumario no fué requerida per-sonalmente de pago, ni en la persona de apoderado o arren-datario, ni mediante publicación de edictos, Mrs. Esther Bessie Boerman, ni en la demanda inicial del procedimiento se alegaron las razones jurídicas determinantes de la cer-teza, la subsistencia y la exigibilidad del crédito y de la .competencia del tribunal.
Bajo los anteriores hechos que en síntesis dejamos ex-puestos, los demandantes, causahabientes de Pedro Nadal Sureda, formularon demanda contra Pedro Juan Serrallés, poseedor de la finca adjudicádale en pago de la segunda hipo-teca, con súplica de que se dictara sentencia con los siguientes pronunciamientos: 1º. que se ha extinguido y debe cance-larse por defecto de garantía la segunda hipoteca cedida al demandado Pedro Juan Serrallés; 2º. -que es nulo el pro-cedimiento sumario ejecutivo seguido por Pedro Juan Serra-llés para hacer efectivo el segundo crédito hipotecario cedí-dole; 3º. que se condene al demandado Serrallés a entregar a los demandantes la finca de que se trata con los frutos per-cibidos, y a pagar las costas, gastos y desembolsos del pleito, incluyendo honorarios de abogado.
*496A la anterior demanda opnso el demandado Pedro Juan Serrallés, la excepción previa de no exponer lieclios suficientes para constituir una buena causa de acción, cuya excepción fué declarada con lugar por resolución de 22 de diciembre de 1917; y habiendo solicitado los demandantes el pronun-ciamiento de sentencia fué ésta dictada en 30 de enero de 1918 desestimando la demanda por no aducir hechos bastantes para constituir una buena causa de acción, sin especial con-denación de costas.
Contra esa sentencia interpusieron los demandantes re-curso de apelación para ante esta Corte Suprema.
La única cuestión a discutir y resolver en el presente re-curso es la de si la demanda aduce hechos suficientes para determinar una causa de acción, que es la excepción 6ª. de las comprendidas en el artículo 105 del Código de Enjuicia-miento Civil.
Atendidas las alegaciones de la demanda que debemos aceptar como ciertas para los efectos de la excepción previa sometida a nuestro examen, el demandado Pedro Juan Se-rrallés cobró un segundo crédito hipotecario en procedimiento sumarísimo seguido contra la finca que los demandantes har bían adquirido por título derivado de quien la hubo mediante adjudicación, en pago de un primer crédito hipotecario.
El artículo 175 del Reglamento para la ejecución de la Ley Hipotecaria, después de enumerar taxativamente las causas - que pueden dar lugar a la suspensión del procedi-miento sumario, cuales son la existencia de un procedimiento criminal por falsedad del título hipotecario en cuya virtud •se proceda, la interposición de una demanda de tercería de dominio con título inscrito a favor del tercerista en fecha anterior a la inscripción del crédito del ejecutante,.y certifi-cación del registrador de estar cancelada la hipoteca en vir-tud de la cual se procede o copia auténtica de la escritura pública de cancelación de la hipoteca, consigna en su noveno apartado el siguiente precepto:
*497“Todas las demás reclamaciones que puedan formular, así el deudor como los terceros poseedores y los demás interesados, incluso las que versaren sobre nulidad del título o de las actuaciones, o sobre vencimiento, certeza, extinción o cuantía de la deuda, se ventilarán en el juicio plenario que corresponda, sin producir nunca el efecto, de suspender ni entorpecer el procedimiento ejecutivo.”
Los demandantes en el presente caso eran terceros po-seedores de la finca que en procedimiento sumario seguido para el cobro de una segunda hipoteca, fue subastada y ad-judicada al boy demandado Pedro Juan Serrallés y en virtud del precepto legal transcrito les estaba reservado el derecho a formular reclamación en juicio declarativo para obtener la nulidad de dicho procedimiento sumario por cualquier mo-tivo que lo invalidara.
Las alegaciones de la demanda muestran esa nulidad.
Pedro Juan Serrallés como segundo acreedor hipotecario no podía en concepto alguno cobrar la totalidad de su cré-dito, postergando y dejando insoluto el crédito preferente de Pedro Nadal Sureda.
El artículo 1828 del Código Civil dice así:
“Los créditos que gozan de preferencia con relación a determi-nados bienes o. derechos reales, excluyen a todos los demás por su importe hasta donde alcance el valor del inmueble o derecho real a que la preferencia se refiera.”
El Tribunal Supremo de España en sentencia de 11 de octubre de 1899, 88 Jur. Civ. 65-71, decidiendo un caso en que se discutía si por virtud de la demanda entablada, sin otra reclamación ni formalidad previa, podía obtener un acreedor con tercera hipoteca .que se le abonara íntegramente su crédito por los poseedores actuales de la finca hipotecada como causahabientes de un acreedor a cuyo favor fué ena-jenada por el deudor, no judicial sino extra judicialmente, para el pago de créditos que tenía asegurados con primera y segunda hipoteca, estableció la siguiente doctrina:
“Que si bien es cierto que la hipoteca sujeta directa e inmediata-mente los bienes sobre que se impone, cualquiera que sea su posee-*498dor, al cumplimiento de la obligación que garantiza, no lo es menos que cuando se trata de varios gravámenes hipotecarios constituidos en una finca la prelación o preferencia de los mismos se determina-, .según terminantes disposiciones legales, por' el orden de antigüedad de las respectivas inscripciones en el registro; y que con arreglo a este precepto de necesaria aplicación siempre que exista concurrencia de créditos de la expresada clase, el derecho del demandante, hoy recurrente, está limitado a poder reclamar y percibir por medio del procedimiento correspondiente lo que del valor real y positivo del inmueble, no de lo que prudencial o arbitrariamente se le asignara, sobrare después de pagados los créditos hipotecarios inscritos con anterioridad al suyo.” • '
La anterior doctrina concuerda con el precepto del articulo 1828 de nuestro Código Civil, que es el 1927 del español, y ña sido reproducida por esta Corte Suprema en el caso de Henna et al., v. Saurí, 22 D. P. R. 852. Y con mayor razón es aplicable al, presente caso, en que la adjudicación se bizo en procedimiento judicial y no por convenio del deudor, y del primer acreedor hipotecario consignado en escritura pu-blica, como en el caso resuelto por él tribunal español.
El procedimiento sumario hipotecario seguido por Pedro Juan Serrallés no era el adecuado para reclamar y perci-bir lo que del valor real y positivo del. inmueble sobráse después de pagado el primer crédito hipotecario.
. Ciertamente que el crédito preferente de Pedro Nadal Sureda quedó extinguido por la adjudicación de la finca,, en virtud de la cual se hizo dueño de la misma; pero esa extin-ción no origina la conclusión de que la finca adjudicada que-dara sujeta al pago total del segundo crédito hipotecario con postergación, absoluta, de los derechos del primer acreedor hipotecario y conculcación manifiesta de los preceptos del Código Civil y de la. Ley Hipotecaria que le reconocen la preferencia de pago.- Si así fuera, resultaría, como dice la parte recuríente, que el segundo acreedor hipotecario por .arte, Je magia • cobraría íntegro su crédito mientras que el primer acreedor hipotecario habría perdido todo su derecho *499y su crédito por entero. T a nadie le es dable enriquecerse a costa de otro.
Aun más, Pedro Juan Serrallés sabía, pues así aparecía del registro, que la finca que le fué adjudicada en pag’o de un segundo crédito hipotecario había sido adjudicada ante-riormente a Pedro Nadal Sureda en pago de una acreencia preferente, y, por tanto, al ‘obtener la adjudicación en los términos en que la obtuvo, sin reconocer derecho alguno al primer acreedor hipotecario, y dejando insoluto su crédito, obró con infracción consciente de la prelación que la ley re-conoce al primer acreedor hipotecario sobre los posteriores.
Y no era necesario alegar en la demanda, como pretende la parte apelada, que el segundo acreedor hipotecario fuera hecho parte demandada en el procedimiento en. que fué ad-judicada la finca a Pedro Nadal Sureda, primer acreedor hipotecario, pues precisamente por no habérsele dado • inter-vención alguna en dicho procedimiento es que ha sido promo-vido el pleito ordinario para obtener sentencia en que se or-dene la cancelación de la segunda hipoteca. De haber habido aquella intervención la segunda hipoteca podría cancelarse sin necesidad de juicio,-de conformidad con el artículo 82 de la Ley Hipotecaria. Peña v. Annoni, 7 D. P. R. 200.
Según el artículo 79 de la Ley Hipotecaria, podrá pedirse y deberá ordenarse la cancelación total de las inscripciones y anotaciones preventivas, entre otros casos cuando se ex-tinga por completo el derecho inscrito, y según el artículo 132 del Reglamento para la ejecución de dicha ley, se con-siderará extinguido el derecho real inscrito, entre otros casos, •cuando vendida judicialmente la finca y pagado el primer acreedor hipotecario no quedare residuo para aplicar a los •demás créditos posteriormente inscritos, conforme a lo dis-puesto en el artículo 125 de. la ley.
.Ese artículo 125.,dice-:
* * En los casos de que sobre una o varias fincas gravi-ten créditos hipotecarios de varios acreedores y lleguen a venderse *500o adjudicarse para el pago al primer acreedor, en términos de que el valor de lo vendido o adjudicado o no iguale o no supere al cré-dito hipotecario que se realice, los créditos restantes se entenderán de hecho y de derecho cancelados, y se cancelarán en el registro, previa presentación del oportuno mandamiento judicial en que conste la venta o la adjudicación y sus causas, con expresión del acto que constituya la solvencia del crédito preferido, todas las inscripciones posteriores de censos e hipotecas y las anotaciones de embargo he-chas también con posterioridad, dejando libres de todo gravamen por estos conceptos la finca o fincas enajenadas o adjudicadas.”
Los preceptos legales citados confirman lo que liemos diclio acerca de ser innecesaria la alegación a que se refiere la parte apelada.
A los efectos perseguidos en la demanda bastaba la ale-gación lieclia por la parte demandante de que al venderse la finca para el pago de la primera hipoteca tenía un valor inferior a $5,500 y en la actualidad su valor es inferior a $3,000. Nuestra decisión en el caso de Montes de Oca v. Báez et al., 23 D. P. R. 707, no favorece la contención de la parte ape-lada y por el contrario revela la necesidad de un juicio de-clarativo cuando se trata de la cancelación de una hipoteca posterior, en el caso de que el acreedor hipotecario no hu-biese sido notificado del procedimiento para el cobro de una primera hipoteca.
El recurso se sostiene por las razones expuestas, y se hace innecesario traer a examen otras cuestiones legales envuel-tas en el mismo.
Es de revocarse la sentencia apelada, devolviéndose el caso al juez para ulteriores procedimientos no inconsistentes con los principios que dejamos establecidos.
jRevocada la sentencia apelada y devuelto el caso para ulteriores procedimientos.
Jueces concurrentes: Sres. Asociados "Wolf y Aldrey.
- Los Jueces Asociados Sres. del Toro y Hutchison firma-ron conformes con la sentencia.